DETAILED ACTION
This action is in response to the amendment 07/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/28/2021. These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Stirrat (Reg. #50,756).



1.       (Currently amended) A multi-quadrant multi-level cascaded converter connectable to a load, comprising: 
a plurality of cells connected in series, wherein each cell of the plurality of cell represents an H-bridge converter and comprises a plurality of bidirectional switches and a storage element; and 
a hysteresis current control system coupled to the plurality of cells, wherein the control system is configured to:  
determine an error current based on a comparison of a reference current with a load current; 
generate a state value based on the error current; 
select an output voltage of the converter based on the state value, wherein the output voltage compensates for the error current; and 
select switching states for the plurality of bidirectional switches of the plurality of cells based in part on the selected output voltage to control one or more of a shape and a level of current in the load.
 
       15. (Currently amended) The converter of claim 14, wherein the control system is configured to balance the voltages by selection of the energy storage elements with 

the shape and the level of current in the load.
Please confirm that everything looks as discussed over the phone.

Allowable Subject Matter
Claims 1 – 5, 9 – 10, 13 – 19 and 40 – 45 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “determine an error current based on a comparison of a reference current with a load current; generate a state value based on the error current; select an output voltage of the converter based on the state value, wherein the output voltage compensates for the error current; and select switching states for the plurality of bidirectional switches of the plurality of cells based in part on the selected output voltage to control one or more of a shape and a level of current in the load”. 

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0099007 discloses a voltage source converter that provides a controlled transition of voltage.
US Pub. No. 2007/0194627 discloses a converter comprising multiple single-phase inverters having a control device that includes hysteresis comparators and controls output voltage of the converter by gradational output voltage control, based on the sum of selectively combined output voltages of the multiple single-phase inverters. 
US Pub. No. 2007/0147098 discloses a power converting apparatus used as an active filter includes single-phase multiplex inverter unit for converting DC power into AC power and a control unit for controlling the single-phase multiplex inverter unit. The single-phase multiplex inverter unit includes a first single-phase inverter and a second single-phase inverter. The control unit includes a pair of hysteresis comparator circuits for driving the second single-phase inverter such that an AC source current follows a sinusoidal target current. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838